    Case 1:19-cv-00896-MAD-CFH Document 34 Filed 08/16/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF NEW YORK
                           ALBANY DIVISION


THE CITY OF AMSTERDAM,               :
                                     :   Case No. 1:19-cv-00896-MAD-CFH
       Plaintiff,                    :
                                     :
      v.                             :
                                     :
PURDUE PHARMA L.P.; PURDUE           :   PLAINTIFF’S NOTICE OF
PHARMA INC.; PURDUE FREDERICK        :   MOTION TO REMAND AND
COMPANY, INC.; TEVA                  :   AN EXPEDITED HEARING
PHARMACEUTICALS USA, INC.;           :
CEPHALON, INC.; JOHNSON &            :
JOHNSON; JANSSEN                     :
PHARMACEUTICALS, INC.; JANSSEN       :
PHARMACEUTICA, INC. N/K/A JANSSEN :
PHARMACEUTICALS, INC.; ORTHO-        :
MCNEIL-JANSSEN PHARMACEUTICALS, :
INC. N/K/A JANSSEN                   :
PHARMACEUTICALS, INC.; ENDO          :
HEALTH SOLUTIONS INC.; ENDO          :
PHARMACEUTICALS, INC.; ALLERGAN      :
PLC F/K/A ACTAVIS PLC; ACTAVIS, INC. :
F/K/A WATSON PHARMACEUTICALS,        :
INC.; WATSON LABORATORIES, INC.;     :
ACTAVIS LLC; ACTAVIS PHARMA, INC. :
F/K/A WATSON PHARMA, INC.; INSYS     :
THERAPEUTICS, INC.; MCKESSON         :
CORPORATION; CARDINAL HEALTH         :
INC.; AMERISOURCEBERGEN DRUG         :
CORPORATION; AMERICAN MEDICAL        :
DISTRIBUTORS, INC.; BELLCO DRUG      :
CORP.; BLENHEIM PHARMACAL, INC.;     :
EVEREADY WHOLESALE DRUGS LTD.;       :
KINRAY, LLC; PSS WORLD MEDICAL,      :
INC.; ROCHESTER DRUG COOPERATIVE, :
INC.; DARBY GROUP COMPANIES, INC.; :
RAYMOND SACKLER FAMILY;              :
MORTIMER SACKLER FAMILY;             :
RICHARD S. SACKLER; JONATHAN D.      :
SACKLER; MORTIMER D.A. SACKLER;      :
KATHE A. SACKLER; ILENE SACKLER      :
LEFCOURT; BEVERLY SACKLER;           :

                                    1
    Case 1:19-cv-00896-MAD-CFH Document 34 Filed 08/16/19 Page 2 of 4



THERESA SACKLER; DAVID A.                 :
SACKLER; RHODES TECHNOLOGIES;             :
RHODES TECHNOLOGIES INC.; RHODES          :
PHARMACEUTICALS L.P.; RHODES              :
PHARMACEUTICALS INC.; TRUST FOR           :
THE BENEFIT OF MEMBERS OF THE             :
RAYMOND SACKLER FAMILY; THE P.F.          :
LABORATORIES, INC.; STUART D.             :
BAKER; PAR PHARMACEUTICAL, INC.;          :
PAR PHARMACEUTICAL COMPANIES,             :
INC.; MALLINCKRODT PLC;                   :
MALLINCKRODT LLC; SPECGX LLC;             :
MYLAN PHARMACEUTICALS, INC.;              :
SANDOZ, INC.; WEST-WARD                   :
PHARMACEUTICALS CORP. N/K/A               :
HIKMA PHARMACEUTICALS, INC.;              :
AMNEAL PHARMACEUTICALS, INC.;             :
NORAMCO, INC.; JOHN N. KAPOOR;            :
ANDA, INC.; DISCOUNT DRUG MART,           :
INC.; HBC SERVICE COMPANY; MORRIS         :
& DICKSON CO., LLC; PUBLIX                :
SUPERMARKETS, INC.; SAJ                   :
DISTRIBUTORS; VALUE DRUG                  :
COMPANY; SMITH DRUG COMPANY;              :
CVS HEALTH CORPORATION; RITE AID          :
OF MARYLAND, INC., D/B/A RITE AID         :
MID-ATLANTIC CUSTOMER SUPPORT             :
CENTER, INC.; RITE AID CORP.;             :
WALGREENS BOOTS ALLIANCE, INC.;           :
WALGREEN EASTERN CO.; WALGREEN,           :
CO.; WAL-MART INC.; MIAMI-LUKEN,          :
INC.; THE KROGER CO.; HENRY SCHEIN,       :
INC.; HENRY SCHEIN MEDICAL                :
SYSTEMS, INC.; EXPRESS SCRIPTS            :
HOLDING COMPANY; EXPRESS                  :
SCRIPTS, INC.; CAREMARK RX, L.L.C.;       :
CAREMARKPCS HEALTH, L.L.C. D/B/A          :
CVS/CAREMARK; CAREMARK, L.L.C.;           :
CAREMARKPCS, L.L.C.; UNITEDHEALTH         :
GROUP INCORPORATED; OPTUM, INC.;          :
OPTUMRX INC..; PRIME THERAPEUTICS         :
LLC; NAVITUS HOLDINGS, LLC; AND           :
NAVITUS HEALTH SOLUTIONS, LLC,            :

                Defendants.



                                      2
      Case 1:19-cv-00896-MAD-CFH Document 34 Filed 08/16/19 Page 3 of 4



       PLEASE TAKE NOTICE that based upon and for the reasons set forth in Plaintiff’s

Memorandum of Law in Support of Plaintiff’s Motion to Remand, the Declaration of Hunter J.

Shkolnik and the Exhibits thereto, all of which were filed simultaneously herewith and adopted

and incorporated herein, the undersigned counsel for Plaintiff, the City of Amsterdam, will move

this Court, before the Honorable Mae A. D'Agostino, at the United States District Court for the

Northern District of New York, James T. Foley U.S. Courthouse 445 Broadway, Albany, NY

12207, on September 17, 2019, or as soon thereafter as counsel may be heard, for an Order

pursuant to 28 U.S.C. 1447 remanding this case to New York State Supreme Court, County of

Montgomery, and for all other relief deemed just and proper.



   Dated:     Melville, New York
              August 16, 2019

                                                   Respectfully submitted,

                                                   /s Hunter J. Shkolnik
                                                   Hunter J. Shkolnik
                                                   NAPOLI SHKOLNIK PLLC
                                                   400 Broadhollow Road, Suite 305
                                                   Melville, New York 11747
                                                   Attorneys for Plaintiff




                                               3
      Case 1:19-cv-00896-MAD-CFH Document 34 Filed 08/16/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2019, I electronically transmitted the

attached document to the Clerk of the Court using the ECF System for filing. Based on the

records currently on file, the Clerk of Court will also transmit a Notice of Electronic Filing to all

counsel of record.



                                                      /s/ Hunter J. Shkolnik
                                                      Hunter J. Shkolnik




                                                 4
